Dear Representative Flavin:
You have requested an Attorney General's opinion from our office and it has been forwarded to me for research and reply. Your request refers to a letter from Hillary J. Langley, Jr., President of the Board of Commissioners of the Lake Charles Harbor  Terminal District ("District"). In that letter, two questions are asked, namely:
     (1) Is the District mandated to follow Executive Orders EWE 94-32 and EWE 95-27, or are the employees of the District excluded under the "system" exclusion in § 1(B) (7)? If the District is excluded from coverage of the Executive Orders, can it choose to develop its own rules relating to leave for its unclassified employees?
     (2) Was the District properly following the provisions of Executive Order EWE 95-27 when it credited the leave of Mr. Dees and Ms. Edwards at the 10-15 year rate?
In connection with the request, additional information has been provided to me by Mike Dees, attorney for the District. Mr. Dees, in his letter dated September 24, 1998, advises that the District has a long standing policy of following, for its unclassified personnel, the terms and conditions of the executive order issued by the Governor establishing leave benefits for unclassified employees of the Executive Branch.
Initially, it should be noted that the District was created as a political subdivision of the state (LSA-R.S. 34:201). The creation of the District is provided for in Article VI, § 43 of the 1974 Louisiana Constitution. The District does not fall under the Executive Branch of government as provided by the Constitution, but instead falls under the local government section of the Constitution.
Article VI, § 44 of the 1974 Louisiana Constitution, defines a political subdivision as "a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions".
The Board of Commissioners of the District has been given the power to fix the compensation of its employees (LSA-R.S.34:202(d) and LSA-R.S. 34:204(b)).
It is therefore our opinion that Executive Orders EWE 94-32 and EWE 95-27 were not applicable to the District and the District was not mandated to follow such Executive Orders. The Board of Commissioner of the District could, however, choose to follow such provisions, but, could also choose to develop its own rules relating to leave for its unclassified employees.
Secondly, with regard to your second question, Executive Order EWE 95-27, provided, in pertinent part, as follows:
     6. Any local political subdivision which hires as a full-time unclassified employee a person who has provided contract services for more than ten (10) consecutive years on a greater than part-time basis consisting of work equivalent in nature of the duties of such unclassified employee, may consider the years contract services were provided as equivalent to years of full-time service in determining the rate at which annual leave and sick leave is accrued by any such unclassified employee.
As stated before, Executive Order EWE 95-27, was not applicable to the District. However, according to information provided, the Board of Commissioners did in fact adopt such a policy and since Mr. Dees and Ms. Edwards met those requirements, it is our opinion that the District was properly following such provisions.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         By:  _____________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB:glb
Date Received:
Date Released:
CHARLES H. BRAUD, JR.Assistant Attorney General
OPINION 98-406
October 28, 1998
36 — Elections — Campaign Practices 1-A-1 — Advertising 19-A — Criminal Law — Evidence R.S. 14:67
R.S. 30:2544
R.S. 18:1470
Removal of campaign signs or other notices from public right of ways by an individual may constitute theft but such a display violates states law.
H. Gregory Briese, Esq. Bogalusa City Prosecutor 319 Memphis Street Bogalusa, LA 70427